Citation Nr: 0528787	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served with the Special Philippine Scouts from 
July 1946 to November 1948.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in May 2004.  The purpose of the remand was 
to obtain additional relevant evidence, ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), and 
to seek a medical opinion.  The development ordered in the 
remand has been completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  As noted in the May 2004 remand, although 
the appellant has reported that she is represented by 
Disabled American Veterans, she has never returned the forms 
she was furnished for appointing a representative.  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
granted for pulmonary tuberculosis and residuals of shell 
fragment wounds to muscle group IX, with paralysis of the 
ulnar nerve.  

2.  The veteran died in July 2002.  

3.  The certificate of death listed the cause of death as 
respiratory failure, whose antecedent cause was chronic 
obstructive pulmonary disease with the underlying cause being 
bronchogenic carcinoma.  

4.  A VA medical opinion indicates the veteran's service-
connected pulmonary tuberculosis did not contribute to the 
veteran's death.  

5.  There is no competent medical evidence in the claims 
folder which provides a link between the veteran's death and 
service.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant filed her claim in September 2002.  The RO sent 
her a letter in October 2002 explaining what evidence was 
necessary to support her claim, what evidence or information 
was needed from the appellant, and how VA could assist in 
obtaining evidence.  The appellant was informed VA had 
requested the veteran's treatment records from Talon General 
Hospital and his physician in a December 2002 letter.  
Records from the Central Luzon Doctors Hospital were 
submitted.  The RO readjudicated the claim and issued a 
statement of the case to the appellant in July 2003.  The 
appellant submitted a statement in September 2003 indicating 
she had no additional evidence.  In September 2003, the RO 
sent a letter to the appellant again informing her how to 
appoint a representative.  Additional notice of VCAA was sent 
to the appellant in June 2004. 

The Board remanded the claim in May 2004 to obtain a medical 
opinion.  The claims folder includes a medical opinion.  The 
veteran's service medical records are in the claims folder.  
The veteran's records of treatment from VA and reports 
private and VA chest X-rays are in the claims folder.  The 
April 2002 records of hospitalization contain diagnosis of 
carcinoma of the lungs.  The appellant has not identified any 
additional relevant evidence.  The appellant has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(c)(1).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis.  During the veteran's 
lifetime service connection was granted for pulmonary 
tuberculosis and residuals of shell fragment wounds to muscle 
group IX, with paralysis of the ulnar nerve.  The appellant 
contends the veteran's service-connected pulmonary 
tuberculosis (PTB) contributed to the veteran's death.  She 
has not claimed the veteran had carcinoma in service or 
during the initial post service year.  That is consistent 
with the service medical records which do not include any 
references to a malignant tumor or obstructive pulmonary 
disease.  The first diagnosis of bronchogenic carcinoma 
appears in a March 2002 computed tomography (CT) scan report.  

The veteran died in July 2002.  The certificate of death 
listed the cause of death as respiratory failure, whose 
antecedent cause was chronic obstructive pulmonary disease, 
with the underlying cause being bronchogenic carcinoma.  The 
veteran died at his residence.  There is no indication that 
an autopsy was performed.  

The evidence linking the veteran's death to his service-
connected PTB consists only of the statements of the 
appellant.  While the appellant is competent to report 
symptoms she observes, a lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The regulations provide that contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); See also Ashley v. Brown, 6 Vet. App. 52 (1993).  

The question of whether the veteran's service-connected 
pulmonary tuberculosis contributed to his death is a medical 
question.  Competent medical evidence is required to address 
questions of medical diagnosis or etiology.  38 C.F.R. 
§ 3.159.  In the case of contributory cause of death, it must 
be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).  For that reason the Board remanded the claim 
to obtain a medical opinion.  

The only competent medical evidence which addresses the 
question is the February 2005 opinion of a VA physician.  
After reviewing the veteran's medical records the VA 
physician wrote the following opinion:  The patient's initial 
chest X-rays in 1959 showed regression of the upper lobe 
infiltrates with later chest films, sputum AFB smears and 
cultures showing stability and inactivity.  He was diagnosed 
with PTB fibrotic, stage IV, inactive on his 1996 VA 
examination.  The patient's CT scan of the chest, dated in 
March 2002, also showed minimal fibrocalcific infiltrates on 
both upper lobes.  He was a chronic smoker as mentioned in 
his Hematology referral notes and his chronic obstructive 
pulmonary disease was written as the antecedent cause in his 
death certificate.  The patient's bronchogenic carcinoma was 
located  in the medial basal segments of the right lung with 
the atelectasis likely to result of this obstructing 
pulmonary mass, the area of involvement was separate from the 
PTB infiltrates.  A scar carcinoma may come from a PTB lesion 
but when this develops, the lesion should be in the same area 
where the infiltrates are located.  In this case, the 
formation of atelectasis on top of his COPD could have 
produced the respiratory failure with the PTB lesion 
producing at most a restrictive lung defect on the upper 
segments, this would not have been significant enough to 
contribute to the respiratory failure and would not have 
materially contributed to his death from COPD and 
bronchogenic cancer.  

Based on the VA physician's opinion, the Board has concluded 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


